PER CURIAM. *
Granted in part; denied in part. Relator’s convictions and sentences on three counts of aggravated kidnapping are vacated, verdicts of second degree kidnapping are entered, and this case is remanded to the district court for resentencing. On the evidence at trial, rational jurors could only speculate whether the perpetrators herded Stephanie Evans and her two children into their own bathroom to extort money from Kevin Evans, Sr., thereby satisfying the distinctive ransom element of Louisiana’s aggravated kidnapping ■ statute, La.Rev. Stat. 14:44; see State v. Arnold, 548 So.2d 920 (La.1989), or whether they simply intended to move them out of the way for purposes of facilitating the murder of Evans which followed immediately thereafter. The evidence otherwise supported the lesser included and responsive verdict of second degree kidnapping committed when the armed perpetrators forcibly secreted the victims inside their own home. La. Rev.Stat. 14:44.1 A(5) and B(3). In all other respects, in particular regarding the conviction of relator for second degree murder and sentence to life imprisonment at hard labor, the application is denied.

 Johnson, J., not on panel. Rule IV, Part 2, § 3.